                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA


                                SOUTHERN DIVISION



KRISTI H. THOMPSON,                                 4:18-CV-04011-LLP


                   Plaintiff,


                                              ORDER DENYING PLAINTIFF’S
                                                 MOTION TO COMPEL
      vs.

                                                       Docket No. 30
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURG,


                   Defendant.



      This matter is pending before the court on plaintiff Kristi Thompson’s

complaint alleging defendant handled her workers compensation claim in bad

faith. See Docket No. 1. Jurisdiction is premised on the diverse citizenship of

the parties and an amount in controversy in excess of $75,000. See 28 U.S.C.

§ 1332. Now pending is Ms. Thompson’s motion to compel production of

documents pursuant to a subpoena duces tecum. See Docket No. 30. The

district court, the Honorable Lawrence L. Piersol, referred Ms. Thompson’s

motion to this magistrate judge for decision. See Docket No. 34.
      Ms. Thompson “sent” (see Docket No. 32 at ¶¶3 & 6, Affidavit of

Counsel), a subpoena duces tecum to nonparty Integrity Medicolegal

Enterprises (“IME”), located in Minneapolis, Minnesota, seeking the production

of certain documents therein. See Docket No. 32-4. She alleges in her motion

IME has not produced those documents and seeks the court’s order compelling

IME to disgorge the documents. See Docket Nos. 30 & 31.

      Ms. Thompson’s motion cannot be granted. First, subpoenas are

required to be “served,” not merely “sent.” See FED. R. CIV. P. 45(b)(1). That

service may be accomplished by any person who is at least 18 years old and

not a party to the action. Id. No proof that service was ever made on IME

appears in the record nor does it appear IME waived service.

      Secondly, the subpoena requires IME to produce the documents in

plaintiff’s counsel’s office in Sioux Falls, South Dakota. See Docket No. 32-4.

A subpoena may command the production of documents at a place within 100

miles of where the person served with the subpoena resides, is employed or

regularly transacts business. See FED. R. CIV. P. 45(c)(2)(A). Minneapolis,

where IME is located, is approximately 237 miles away from Sioux Falls. Thus,

the subpoena requires compliance at a location outside the 100-mile radius

provided under Rule 45.

      But finally, a motion to enforce a subpoena must be filed in the district

where compliance is to be had. Here, that is ostensibly Sioux Falls, but

because the subpoena exceeds the 100-mile radius rule, in actuality, the place

for performance, when the subpoena is circumscribed to the radius allowed by

                                        2
Rule 45, is somewhere in Minnesota. See FED. R. CIV. P. 45(c)(2)(A) and

(d)(2)(B)(i). Accordingly, this motion should have been filed in the District of

Minnesota as that is the location where compliance is required within the

confines of Rule 45.

      Last, but certainly not least, Ms. Thompson’s motion is accompanied by

a certificate of service that defendant’s counsel was served with the motion and

memorandum in support. See Docket No. 30 at p. 3; Docket No. 31 at p. 6.

However, the motion is devoid of any indication that the party which is the

object of the motion—IME—was ever served. It appears that only plaintiff’s

counsel’s affidavit was served on IME. Compare Docket No. 30 at p. 3; Docket

No. 31 at p. 6, with Docket No. 32 at p. 3. Even if the subpoena complied with

Rule 45, the court could not grant a motion against a nonparty where the

record before the court does not establish the nonparty received a copy of the

motion. For all these reasons, it is hereby

      ORDERED that plaintiff’s motion to compel compliance with her

subpoena by IME is DENIED.




                                         3
                        NOTICE OF RIGHT TO APPEAL


      Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration

of this order before the district court upon a showing that the order is clearly

erroneous or contrary to law. The parties have fourteen (14) days after service

of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),

unless an extension of time for good cause is obtained. See FED. R. CIV. P.

72(a); 28 U.S.C. § 636(b)(1)(A). Failure to file timely objections will result in

the waiver of the right to appeal questions of fact. Id. Objections must be

timely and specific in order to require review by the district court. Thompson

v. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black, 781 F.2d 665 (8th Cir.

1986).


      DATED this 12th day of April, 2019.


                                       BY THE COURT:




                                       VERONICA L. DUFFY
                                       United States Magistrate Judge




                                         4
